BRF S.A. Rua Hungria, nº 5º andar, CEP: São Paulo - SP c/o Claudio Eugenio Stiller Galeazzi Investor Relations Officer Tel: 55 Fax: 55 e-mail: acoes@brasilfoods.com April 15, BRF S.A. – Disclosure of Acquisition of a Material Shareholding Stake Dear Sirs , 1 In the name of some of its clients as investment manager, BlackRock, Inc. (“ BlackRock ”) hereby notifies that it has acquired common shares issued by BRF S.A. (“ BRF ”), on April 10, its overall stake on an aggregate basis reaching common shares and American Depositary Receipts (“ ADRs ”), representing about 5.03% of the total common shares issued by BRF. 2 Pursuant to Paragraph, Article Instruction of the Brazilian Securities and Exchange Commission (“ CVM ”), of January 3, as amended, BlackRock, hereby requests BRF’s Investor Relations Officer to notify the following to the CVM and the other competent bodies : (i) BlackRock has registered offices at 40 East 52 nd Street, New York, New York 10022-5911, United States of America ; (ii) the corporate stakes held by BlackRock on an aggregate basis have reached 34,540,789 common shares and ADRs representing approximately 5.03% of the total common shares issued by BRF, as specified in item 1 above; (iii) the purpose of the aforementioned corporate stakes is strictly as an investment, there being no intention of altering BRF’s shareholding control or management structure; (iv) BlackRock holds no debentures convertible into shares or any securities convertible into shares issued by BRF; and (v) no contracts or agreements have been signed by BlackRock, which regulate the exercise of voting rights or the purchases and sale of securities issued by BRF. Please contact us should you need further clarification or additional comments which you deem necessary on the matter. Sincerely, Page 1 of 1
